UNITED STATES COURT OF APPEALS

                               FIFTH CIRCUIT

                               ____________

                               No. 97-60498
                               ____________


           MOZELL VEAL, FELIX VEAL, WALLACE DUNN, AND JOE
           WOODS, Ed.D.,

                                     Plaintiffs-Appellants,

           versus

           LOUIS P WRIGHT, DORIS G BRIDGEMAN, ACIE
           WHITLOCK, JR, LYNN EVANS, AND JOSHUA J WIENER,
           members of the JACKSON, MISSISSIPPI PUBLIC
           SCHOOL DISTRICT BOARD OF TRUSTEES, and DAN
           MERRITT, Ed.D.,

                                     Defendants-Appellees.


             Appeal from the United States District Court
               for the Southern District of Mississippi
                            (3:96-CV-654BN)

                              April 10, 1998

Before GARWOOD, DAVIS, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*
     Mozell Veal, Felix Veal, Wallace Dunn, and Joe Woods appeal

the district court’s grant of summary judgment in favor of the

defendants     on   their   claims    of   violation   of   procedural   and

substantive due process rights secured by the U.S. and Mississippi

Constitutions, breach of contract, and pendant state law claims.

After reading the briefs, hearing oral argument, and reviewing the

     *
            Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
record in this case, we affirm for essentially the same reasons as

stated in the district court’s opinion.

     AFFIRMED.